Citation Nr: 1615037	
Decision Date: 04/13/16    Archive Date: 04/26/16

DOCKET NO.  07-37 853A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent for post-traumatic stress disorder (PTSD), for the period prior to December 13, 2000.

2.  Entitlement to an effective date earlier than December 13, 2000, for the grant of a total disability rating based on individual unemployability (TDIU) due to service-connected disability.

3.  Entitlement to an effective date earlier than May 13, 2011, for the award of service connection for erectile dysfunction.

4.  Entitlement to an effective date earlier than May 13, 2011, for the grant of special monthly compensation (SMC) based on loss of use of creative organ.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney
ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty in the U.S. Army from March 1969 to December 1971, including service in the Republic of Vietnam from October 1969 to October 1970.

These matters initially came to the Board of Veterans' Appeals (Board) on appeal from an August 2006 decision of the RO that, in pertinent part, denied a disability rating in excess of 50 percent for service-connected PTSD.  The Veteran timely appealed.  In June 2009, the Board remanded the matter for further development.

In February 2010, the RO increased the disability evaluation to 70 percent for PTSD, effective September 5, 2008.  In March 2010, the Veteran's attorney expressed satisfaction with the 70 percent disability rating for PTSD.  Because increased evaluations are available for PTSD prior to September 5, 2008, and the Veteran is presumed to seek the maximum available benefit for a disability, the claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  In October 2010, the Board again remanded the matter.  In December 2010, the RO assigned an effective date of December 12, 2000, for the grant of the 70 percent disability rating for PTSD.

These matters also came to the Board on appeal from a January 2010 rating decision that assigned an effective date of September 5, 2008, for the award of a TDIU.  The Veteran timely appealed for an earlier effective date.  In February 2010, a Decision Review Officer assigned an effective date of May 2, 2006, for the award of a TDIU.  The Veteran continued the appeal; and in October 2010, the Board remanded the matter for further development.  In December 2010, the RO assigned an effective date of December 13, 2000, for the award of a TDIU.    

Subsequently, in an April 2012 decision, the Board denied a disability rating in excess of 50 percent for PTSD, prior to December 13, 2000; and denied an effective date earlier than December 13, 2000, for the award of a TDIU.

The Veteran appealed the April 2012 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a July 2013 Joint Motion to Vacate and Remand, the parties moved to vacate the Board decision and remand the case to the Board.  The Court granted the motion.  The matters then were returned to the Board, and in April 2014, the Board again denied the Veteran's claim for a disability rating in excess of 50 percent for service-connected PTSD prior to December 13, 2000; and denied an effective date earlier than December 13, 2000, for the award of a TDIU.  The Veteran again appealed to the Court.

In an August 2015 Memorandum Decision, the Court set aside the April 2014 Board decision and remanded the case to the Board for readjudication.  Judgment was entered in September 2015.  Thereafter, the case was returned to the Board, consistent with the Court's judgment.

The Board wrote to the Veteran's attorney in November 2015.  The Veteran was advised that the case was returned to the Board by the Court.  The Veteran was further advised that he had 90 days to submit additional evidence or argument in support of his claims.  Later that same month, the Veteran's attorney requested a 90-day abeyance to submit additional documentary evidence.

In February 2016, the Veteran's attorney submitted additional evidence directly to the Board, and waived initial consideration of the evidence by the RO. The Board accepts that evidence for inclusion in the record.  See 38 C.F.R. § 20.1304 (2015).

The issue of service connection for coronary artery disease has been raised by the record in a December 2009 VA hospital report, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of earlier effective dates for service connection for erectile dysfunction and for the grant of SMC are addressed in the REMAND portion of the decision below, and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  For the rating period prior to December 13, 2000, the Veteran's PTSD has been manifested by occupational and social impairment with deficiencies in most areas due to daily intrusive thoughts, nightmares, varying degrees of social isolation, rapid and pressured speech, irritability, uncontrolled aggression, concentration problems, memory impairment, impaired judgment, and difficulty in adapting to stressful circumstances; total occupational and social impairment due to such symptoms on par with the level contemplated at the 100 percent level were not manifested.

2.  The veteran filed a claim for service connection and compensation for PTSD on January 8, 1998. 

3.  In a February 2005 rating decision, the RO granted service connection for PTSD evaluated as 50 percent disabling effective January 8, 1998. 

4. The effective date of the award of TDIU benefits cannot be earlier than the effective date of the grant of service connection for PTSD-that is, January 8, 1998. 


CONCLUSIONS OF LAW

1.  For the rating period prior to December 13, 2000, the criteria for a 70 percent, but no higher, disability rating for PTSD are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2015).

2.  The criteria for an effective date of January 8, 1998, for the award of TDIU benefits are met.  38 U.S.C.A. §§ 5101, 5107, 5110; 38 C.F.R. §§ 3.151, 3.157, 3.341, 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

A decision by the United States Court of Appeals for the Federal Circuit has addressed the amount of notice required for increased rating claims, essentially stating that general notice is adequate and notice need not be tailored to each specific Veteran's case.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Through a June 2006 letter, the RO notified the Veteran of elements of an increased rating claim, and the evidence needed to establish each element.  This document served to provide notice of the information and evidence needed to substantiate the claims, to include the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

There is no indication that any additional action is needed to comply with the duty to assist the Veteran.  The RO has obtained copies of employment questionnaires completed by the Veteran and outpatient treatment records; and has arranged for VA examinations in connection with the claims on appeal, reports of which are of record and are adequate for rating purposes.  The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.

As noted above, the Board has accepted the additional evidence submitted in February 2016 into the record.  In view of the Board's favorable decision in this appeal, the Board finds that any failure on the part of VA to response to a November 2015 request for a 90-day abeyance is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009). 

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claims.  38 U.S.C.A. § 5103A(a)(2).

II.  Increased Rating

Service connection has been established for PTSD.  For the rating period prior to December 13, 2000, the RO has evaluated the Veteran's disability as 50 percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 9411, pertaining to anxiety disorders.

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2015).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 4.3 (2015).

The Veteran's entire history is reviewed when making disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  That being said, given unintended delays during the appellate process, VA's determination of the "current level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period that the increased rating claim has been pending.  In those instances, it is appropriate to apply staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Rating Criteria

The actual criteria for rating psychiatric disabilities other than eating disorders are contained in a General Rating Formula.

Under that formula, a 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as:  grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.

The "such symptoms as" language of the diagnostic codes for mental disorders in 38 C.F.R. § 4.130 means "for example" and does not represent an exhaustive list of symptoms that must be found before granting the rating of that category.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  However, as the Court also pointed out in that case, "[w]ithout those examples, differentiating a 30% evaluation from a 50% evaluation would be extremely ambiguous."  Id.   The Court went on to state that the list of examples "provides guidance as to the severity of symptoms contemplated for each rating."  Id.  Accordingly, while each of the examples needs not be proven in any one case, the particular symptoms must be analyzed in light of those given examples.  Put another way, the severity represented by those examples may not be ignored.

Evaluation 

The Veteran filed a claim for an increased rating for PTSD in April 2006.  At the time he had been assigned a 50 percent disability rating.  The Veteran reportedly was homeless and living in a shelter.  He contended that the disability compensation he received was neither enough to survive on, nor enough to take care of himself.
  
Here, the applicable rating period on appeal is from January 8, 1998, through December 12, 2000.  In accordance with the August 2015 Memorandum Decision, the Board will discuss whether additional symptoms suffered by the Veteran during the rating period were of "similar severity, frequency, and duration" as those listed in the rating criteria to warrant an increased disability rating.  Moreover, the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  He is also competent to report symptoms of anxiety and depression.  Layno v. Brown, 6 Vet. App. 465, 469-71   (1994); Charles v. Principi, 16 Vet. App 370, 374 (2002).  The Veteran is competent to describe his symptoms and their effects on employment or daily activities.

VA progress notes, dated in March 1999, reflect that the Veteran reported being "a loner" since leaving active service, and that he did not interact well with family members at family gatherings.  The Veteran also reported that he had not been involved in any type of meaningful relationship over the years and that he felt "emotionally dead inside."  He reported having numerous jobs since active service, and reported having problems with authority figures in the workplace. 

VA progress notes, dated in June 1999, reflect that the Veteran feared expressing his emotion; and acknowledged that active service in Vietnam "really changed him more than he realized."  He reported having intrusive thoughts about Vietnam, and was concerned about his isolation from people.  The VA therapist noted that the Veteran reported no suicidal or homicidal ideation at the time.  In July 1999, the Veteran reported that he had started drinking alcohol in Vietnam in order to help reduce the stress involved with combat; and that he had continued to self-medicate since leaving active service.  The Veteran agreed to reduce his alcohol consumption immediately, to continue looking for employment, and to secure a place to live.

In September 1999, the Veteran reported the following symptoms:  nightmares; inability to hold down steady employment; paranoia; inability to associate with the Asian community, or with normal society; inability to concentrate without drifting into pass experiences in Vietnam; easily agitated and unable to deal with people; road rage, especially when someone blows the horn, causing the Veteran to react badly; difficulty keeping a relationship due to fighting with girlfriends; being arrested on four occasions with assault charges; and being unable to handle life, and accused of acting as if still in the military.  The Veteran also reported that he always carried a gun, including when sleeping and taking showers; and that hearing helicopters and sirens have set him off, reminding him of incoming enemy attacks and bombs.  

In October 1999, the Veteran's sister reported that the Veteran had not "been right" since he left active service; and that he had flashbacks, paranoia, and problems with authority.

Records received from the Vet Center primarily reflect symptoms of intrusive recollections in December 2000.  A mental status evaluation was conducted in November 1999 and revealed the following:  the Veteran's appearance was unkempt; his manner was suspicious and defensive; his intelligence was above average; his speech was rapid and pressured; he was oriented to time, place, and person; his memory function was impaired; his affect was labile; his motor activity was agitated and restless; and his judgment was impaired. The Veteran was expected to participate in weekly counseling sessions to learn coping strategies to manage his PTSD symptoms.  

VA records, dated in May 2000, noted that the Veteran had been living with relatives for the prior 13 months, to include his sister and his mother.  Records in December 2000 show that the Veteran admitted to drinking alcohol and to smoking marijuana occasionally in order "to sleep, to calm down."  Mental status evaluation at that time revealed that the Veteran was cooperative; his speech was slow, and his mood was mildly depressed and anxious.  His affect was constricted, but appropriate; and the Veteran denied suicidal or homicidal ideations.  He was alert and fully oriented.  His memory function was fair, and his insight and judgment were borderline.  A global assessment of functioning (GAF) score of 55 was assigned.  Additional notes included that the Veteran no longer needed homeless services because he was sharing a house with several other people. 

In September 2008, a private psychologist conducted a comprehensive review of the Veteran's treatment records and history, followed by a lengthy interview; and opined that the Veteran's PTSD symptoms have remained "all-consuming for decades, preventing him from functioning and surviving in society, other than on the streets, forming the very basis for his severe impairments, occupationally, socially, and behaviorally."

In March 2014, the Veteran reported that he had been evicted from an apartment in 1997; and that he was able to move into a couple's home and live rent-free while helping to "keep up" the property.  The property then was sold in 1998, and the Veteran reported being homeless "off and on" from 1997 until 2009.  He indicated that his PTSD prevented him from being able to hold down any work.  He also reported that he lived with people who would take him in, from time to time; and that he basically worked for room and board.  

While the GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness" (DSM-IV), the assigned GAF score in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, it must be considered in light of the actual symptoms of the Veteran's disorder (which provide the primary basis for the rating assigned).  See 38 C.F.R. § 4.126(a).   

Here, the GAF score assigned during the applicable rating period has primarily been 55.  A GAF score of 55 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks); and is indicative of moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

In this case, the Veteran's manifestations of PTSD have included daily intrusive thoughts, nightmares, social isolation, rapid and pressured speech, irritability, uncontrolled aggression, concentration problems, undisclosed memory impairment, impaired judgment, and difficulty in adapting to stressful circumstances.  He was self-medicating with alcohol and drugs and has indicated that he sometimes must drink to sleep.  He has also indicated that his isolation concerned him.  Here, the severity of such symptoms demonstrates that it is to a degree of that contemplated by a 70 percent disability rating.  While not specifically listed in the schedule, the Board finds that these symptoms rise to the leve of severity contemplated by the symptoms such as near continuous panic or depression affecting the ability to function independently, appropriately, and efficiently.  This is on par with the level of the Veteran's isolation, and his feeling the need to self-medicate with alcohol.  Such behavior is nearly constant during the appeal period, and would certainly affect the Veteran's ability to function appropriately.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's PTSD meets the requirements for a 70 percent disability rating throughout the applicable rating period.

However, the Board notes that, for the applicable rating period, the Veteran's disability picture was not reflective of total occupational and social impairment due to the types of symptoms contemplated by the regulation.  As will be discussed below, the Veteran's particular symptoms do preclude employment.  Thus, total occupational impairment is found.  That said, those symptoms causing such impairment are not on par with the level contemplated by those found at the total rating level.  For example, that level contemplates total impairment due to being disoriented to time or place, exhibiting grossly inappropriate behavior, or presenting a persistent danger of hurting himself or others.  Furthermore, it speaks to memory loss of such severity that the person does not remember his or her own name.  While the Veteran is certainly isolating himself, his appearance was noted on one occasion as unkempt, and his manner was noted as suspicious and defensive, he has not shown that he does not understand his surroundings such as contemplated by the total level.  

As to the Veteran's social impairment, the Board observes that the Veteran is often isolated, by his own choice, and has difficulty establishing and maintaining relationships, even with family members.  Examiners found the Veteran to be significantly compromised in his ability to sustain social relationships due to his PTSD symptoms.  But the evidence demonstrates that he is not totally isolated.  He maintained sufficient relationships with some family members in that he lived with them over the course of the appeal.  He was also noted as living in a group house with several people. This requires some level of ability to function in society that is more than the total impairment contemplated by the total rating criteria. 

In short, the Board finds that the overall severity, frequency, and duration of the Veteran's symptoms during the applicable rating period are not on par with the level of severity contemplated by the total rating criteria. 

Finally, the potential application of 38 C.F.R. § 3.321(b)(1) has also been considered.  See Thun v. Peake, 22 Vet. App. 111 (2008); Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disabilities with the established criteria found in the rating schedule for each disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

If the criteria reasonably describe the Veteran's disability level and symptoms, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, VA must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). When the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-i.e., a determination of whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating. Id.  

Here, the symptomatology and impairment caused by the Veteran's service-connected disability is specifically contemplated by the rating criteria.  Specifically, he has daily intrusive thoughts, aggression, isolation, and difficulty in establishing and maintaining social relationships.  Any functional impairment is contemplated in the General Rating Formula for rating psychiatric disabilities other than eating disorders.  There are no other ratable symptoms stemming from the disability that are not currently considered in the rating criteria.  Thus, the Board finds that the rating criteria adequately cover his symptoms.

In this case, comparing the Veteran's disability level and symptomatology to the rating schedule, the Board finds that the degree of disability throughout the applicable rating period is contemplated by the rating schedule; therefore, the assigned rating is adequate. In the absence of exceptional factors associated with the disability (i.e., no frequent hospitalizations, no interference with work), the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  As such, referral for consideration for an extraschedular evaluation is not warranted.  See 38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 8 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

Finally, a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  In this case, the Veteran is only service-connected for PTSD during the applicable rating period.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Resolving reasonable doubt in the Veteran's favor, the Board finds that his service-connected PTSD meets the requirements for a 70 percent disability rating during the applicable rating period.

III.  Earlier Effective Date 

Generally, the effective date of an evaluation and award of compensation based on a claim for increase will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  If, however, it is factually ascertainable that an increase in disability had occurred within the one year immediately preceding the date of receipt of the claim, then the Veteran can receive this earlier effective date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

Under applicable laws and regulations, if an increase in disability occurred within one year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase.  38 U.S.C.A. 5110(b)(2) (West 2014); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. 3.400 (o)(1)(2) (2014); VAOPGCPREC 12-98 (1998).  In making this determination, the Board must consider all of the evidence, including that received prior to previous final decisions.  Hazan v. Gober, 10 Vet App 511 (1997).

Under the provisions of 38 C.F.R. § 3.157(b)(1), the date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim.  The provisions of this regulation apply only when such reports relate to examination or treatment of a disability for which service connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission. 

The Veteran contends, in essence, that he is entitled to an effective date earlier than December 13, 2000, for the award of TDIU benefits.

A claim for a TDIU, in essence, is a claim for an increased rating.  Norris v. West, 12 Vet. App. 413, 420 (1999).  A TDIU claim is an alternate way to obtain a total disability rating without recourse to a 100 percent evaluation under the rating schedule.  See, e.g., Parker v. Brown, 7 Vet. App. 116, 118 (1994). 

Here, the RO's assignment of December 13, 2000, as the effective date for the award of a TDIU was predicated upon evidence of unemployability submitted within one year of the February 2005 rating decision that granted service connection for PTSD.  The Board notes that the Veteran's original claim for service connection for PTSD was submitted on January 8, 1998.  As such, the Veteran's claim for TDIU benefits is considered to have been received by VA on the date of his original claim for service connection-i.e., January 8, 1998.  Hence, consideration of evidence of unemployability as far back as the date of the underlying claim for service connection for PTSD is warranted.

A TDIU may be assigned where the schedular rating is less than total, when a Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities; provided that if there is only one such disability it is ratable at 60 percent or more, and that if there are two or more such disabilities, one is ratable at 40 percent or more, and there is sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

Significantly, by way of this decision, as shown above, January 8, 1998, is the first date in which the Veteran satisfied the threshold percentage requirements of 38 C.F.R. § 4.16(a).  

In September 1999, the Veteran reported his work history; and indicated that, since 1985, he worked part-time in home improvement and painting.  Also at that time, the Veteran's mother reported that the Veteran had problems holding a job.  The Veteran also reported being homeless intermittently.  In November 2001, the Veteran reported that he had applied for Social Security disability benefits.

The report of a January 2005 VA examination reflects that the Veteran reported that he last worked in 1999 or 2000, and that he did some maintenance work.  He reported having problems with authority, and that he was "let go" of some jobs and simply "walked out" of others.  He reportedly was not working because of medication that he took for PTSD symptoms.

In October 2006, a VA nurse practitioner opined that the Veteran's PTSD symptoms affected his ability to perform a job.

The report of a May 2008 VA examination reflects that the Veteran had been unemployed since 1999.  He reportedly had problems getting along with others.  The Axis IV diagnosis was unemployed, and history of employment problems.

In September 2008, a private psychologist noted that the Veteran had remained unemployable since 2001; and that prior to that, his earnings lingered far below the poverty level.  Accordingly, the private psychologist opined that these factors conclusively reflect the extent of the Veteran's inability to maintain employment.

The Board notes that the Veteran's taxable income was none in 1998; $2,604 in 1999; and $1,163 in 2000.  In essence, the Board finds that his part-time earnings suggest no more than marginal employment since the grant of service connection for PTSD.  Accordingly, the Board concludes that the record presents a legal basis for assignment of an effective date of January 8, 1998, for the award of TDIU benefits.  Roberson v. Principi, 251 F.3d 1378 (2001).  

  
ORDER

For the period prior to December 13, 2000, a 70 percent disability rating, but no higher, is granted for service-connected PTSD, subject to the regulations governing the award of monetary benefits.

An effective date of January 8, 1998, for the award of TDIU benefits is granted.  


REMAND

Earlier Effective Dates

In December 2014, a Decision Review Officer granted service connection for erectile dysfunction; and granted the award of SMC based on loss of use of creative organ-each effective May 13, 2011.  The Veteran's attorney submitted correspondence labeled notice of disagreement (NOD) on March 28, 2015.
Notably, effective March 24, 2015, VA amended the regulations relevant to what constitutes a proper NOD, establishing a particular form on which the NOD must be filed, and requiring that when the agency of original jurisdiction (AOJ) provides such form with a decision, it is the sole form which can be accepted as a valid NOD.  Obviously, in this case, in which the decision occurred prior to the effective date of the regulatory amendment, no such form was provided.  In such cases as this, in which the AOJ did not provide the requisite form, the amended regulation provides that a written communication from a claimant or his or her representative expressing dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction and a desire to contest the result will constitute a valid NOD.

The RO accepted the Veteran's notice of disagreement in March 2015, and acknowledged it in a letter in May 2015; however, to date, it has not issued a statement of the case concerning the effective dates for service-connected erectile dysfunction and for the award of SMC.  The Board is required to remand the claims for the issuance of such statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Issue a SOC with regard to the effective dates assigned for erectile dysfunction and for the award of SMC based on loss of use of creative organ, based on the March 2015 notice of disagreement with the December 2014 rating decision.  This SOC must set forth the Veteran's rights and responsibilities in perfecting an appeal.  

2.  If, and only if, a substantive appeal is timely filed, the issues should be certified to the Board. 

The Veteran and his attorney have the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BETHANY L. BUCK 
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


